         Case 7:18-cv-00425-RDP Document 50 Filed 04/25/19 Page 1 of 2                                                         FILED
                                                                                                    2019 Apr-25 AM 10:37
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION
                                                                              zo1q APO 25 A 8: 58
ALI AMIRI                                           )                                          '   '\   ': ._   .......:   ..
                                                                                                                           -



                                                    )                          ~~-'~J. LL- .: .Lr-.~--   ;-.,'i; •

         Plaintiff,                                 )
v.                                                  )
                                                    )   Case No.: CV-18-00425-RDP
THE BOARD OF TRUSTEES OF                            )
THE UNIVERSITY OF ALABAMA                           )
                                                    )
         Defendants.                                )




     PLAINTIFF'S FILING A COURTESY COPY OF THE TRANSCRIPT OF
      DEPOSITION OF THE ASSOCIATE PROVOST, AND DEAN OF THE
                GRADUATE SCHOOL, SUSAN CARVALHO


       Plaintiff Ali Amiri files this notice for submission of a courtesy copy of the transcript of

the deposition of the Associate Provost, and Dean of the Graduate School, Dr. Susan Carvalho.

This is a paper copy of the transcript and all of the exhibits.



Respectfully Submitted
       ltJi_    ~                 q,12
       -'----------------------------'-
                                          s, 2019
       Ali Amiri
       1315 Riverside Drive, Apartment 5
       Tuscaloosa, Alabama 35401
       (205) 331-6903
        ali.amiri27 l 8@,gmail.com




                                                Page 1 of 2
..           Case 7:18-cv-00425-RDP Document 50 Filed 04/25/19 Page 2 of 2




                                     CERTIFICATE OF SERVICE

            I hereby certify that on April 25, 2019, a true and correct copy of this notice has been
     served via U.S. Mail, to the party identified below:


     J. Tobias Dykes
     Office of Counsel
     The University of Alabama System
     Box 870106
     Tuscaloosa, Alabama 35487-0106
     (205) 348-5490
                                                                         Ali Amiri
     jtdykes(a:luasystem.edu




                                                 Page 2 of 2
